Citation Nr: 0812586	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from April 1970 to April 1972, 
with years of subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  

In a brief, dated in March 2008, the veteran's representative 
raised the issue of whether a timely notice of disagreement 
was received as to an August 2006 rating decision in which 
the RO denied a claim for a compensable rating for service-
connected residuals, fracture, right fifth metacarpal.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

In May 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
July 2004, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.  


FINDING OF FACT

The veteran does not have post-traumatic stress disorder.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder, based upon service in the 
Republic of Vietnam.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In his claim for PTSD, the veteran indicated that he 
witnessed a number of stressors during service in the 
Republic of Vietnam.  In light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issue of participation in 
combat, and whether verified stressors exist, are 
"downstream" issues which will not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The veteran's service medical records do not show treatment 
for psychiatric symptoms.  The veteran's separation 
examination report, dated in April 1972, shows that his 
psychiatric condition was clinically evaluated as normal, 
providing limited evidence against this claim.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1972 and 2007.  This evidence includes 
a VA PTSD examination report, dated in July 2007, which shows 
that the diagnosis was anxiety disorder, NOS.  In that 
report, the examiner, a clinical psychologist, specifically 
determined that the veteran did not meet the DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed., 1994) criteria for PTSD.  The examiner stated that she 
had reviewed the veteran's C-file, providing more evidence 
against this claim.  

A statement from the veteran's spouse, received in June 2006, 
asserts that the veteran has not been the same since he came 
back from Vietnam, and that he shows anger, is hateful, and 
wakes up screaming.  

The Board finds that the claim must be denied.  The Board 
considers the July 2007 VA examination report to be highly 
probative evidence showing that the veteran does not have 
PTSD.  This report is the only competent opinion of record 
that is based on a review of the veteran's claims files, and 
the examiner specifically determined that the veteran does 
not have PTSD.  See generally Hampton v. Gober, 10 Vet. App. 
481 483 (1997) (noting that a medical examiner must consider 
the records of prior medical examinations and treatment in 
order to ensure a fully informed opinion); Schroeder v. 
Brown, 6 Vet. App. 220, 225 (1994); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 123 (1991).  The Board further 
notes that the examiner's conclusion that the veteran does 
not have PTSD is consistent with VA progress notes, dated 
between 2002 and 2007, which contain multiple notations of 
depression, anxiety disorder NOS (not otherwise specified), 
and tobacco abuse.  
Accordingly, the Board finds that that the preponderance of 
the evidence shows that the veteran does not have PTSD, and 
that the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that PTSD is related to service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).   

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran does not have PTSD), 
the Board's finds that the medical evidence outweighs the 
veteran's contention that he has PTSD that is related to his 
service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in April 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The April 2003 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA medical records.  The veteran has been afforded an 
examination, and as the Board has determined that he does not 
have PTSD, an etiological opinion is not required.  See 
38 C.F.R. § 3.156(d).  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for post-traumatic stress disorder is 
denied.    


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


